DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 11-18 in the reply filed on 8/17/2020 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2020.

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6 line 3 after “extends along”, replace “a” with –an--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Uchida et al. (US 2016/0094918) (“Uchida”). 
With regard to claim 1, figure 5 of Uchida discloses a MEMS microphone 10 comprising: a substrate 12 defining a cavity 12a including a first sidewall extending a vertical direction (“perpendicular wall surfaces”, par [0064]); a back plate 18 disposed over the substrate 12 and defining a plurality of acoustic holes 24; a diaphragm 13 disposed between the substrate 12 and the back plate 18, the diaphragm 13 being spaced apart from the substrate 12 and the back plate 18 and covering the cavity 12a, the diaphragm 13 defining at least one vent hole 17, and being configured to sense an acoustic pressure to generate a corresponding displacement (“high-performance microphone incorporating an acoustic transducer”, par [0019]); an anchor 16 extending from a circumference of the diaphragm 13 to connect an end portion of the diaphragm 13 to an upper surface of the substrate 12, the anchor 16 being connected with the upper surface of the substrate 12 to support the diaphragm 13; and at least one path member 20 communicating with the vent hole 17, the path member 20 providing a flow path for the acoustic pressure to flow downwardly toward the cavity 12a.
With regard to claims 2 and 12, figure 5 of Uchida discloses a first acoustic resistance defined by the at least one vent hole 17 and the path member 20 is larger (“resistance increasing section 20”, par [0099]) than a second acoustic resistance defined by the acoustic holes 24.
With regard to claims 3 and 13, figure 5 of Uchida discloses that the at least one vent hole 17 comprises a plurality of vent holes 17, and the at least one path member 
With regard to claims 4 and 14, figure 5 of Uchida discloses that the plurality of vent holes 17 and the plurality of path members 20 are overlapped with each other.
With regard to claims 5 and 15, figure 5 of Uchida discloses that the at least one path member 20 extends in a vertical direction.
With regard to claims 11, figures 5 and 18 of Uchida discloses a MEMS microphone package (“package incorporating a circuit board 61 and a cover 62”, par [0097]) comprising: a substrate 12 defining a cavity 12a with a first sidewall (“perpendicular wall surfaces”, par [0064]) extending a vertical direction; a back plate 18 disposed over the substrate 12 and defining a plurality of acoustic holes 24; a diaphragm 13 disposed between the substrate 12 and the back plate 18, the diaphragm 13 being spaced apart from the substrate 12 and the back plate 18 to cover the cavity 12a, the diaphragm 13 having at least one vent hole 17, and being configured to sense an acoustic pressure to generate a corresponding displacement (“high-performance microphone incorporating an acoustic transducer”, par [0019]); an anchor 17 extending from a circumference of the diaphragm 13 to connecting an end portion of the diaphragm 13 to an upper surface of the substrate 12, the anchor 17 being connected with the upper surface of the substrate 12 to support the diaphragm 13; at least one path member 20 communicating with the vent hole 17, the path member 20 providing a flow path for the acoustic pressure to flow downwardly toward the cavity 12a; and a package portion (62, 61) entirely surrounding the substrate 12, the back plate 18, the diaphragm 13, the anchor 17 and the path member 20, the package portion (62, 61) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2016/0094918) (“Uchida”) in view of Piechocinski (US 2020/0137501).
With regard to claims 6 and 16, figure 5 of Uchida the anchor 16 is positioned on an upper surface of the substrate 12 and circumscribes the cavity 12a. 
Uchida does not disclose that the path member extends along a inner sidewall of a penetration hole which is connected to the anchor and penetrates through the substrate.
However, figure 3a of Piechosinski discloses that the path member 9 extends along a inner sidewall of a penetration hole 9 which is connected to the anchor (edges of membrane layer 1) and penetrates through the substrate (“overlying layers”, par [0006]).

With regard to claims 7 and 17, figure 5 of Uchida discloses the substrate 12 further includes a cavity extending portion (“defined by (111) surfaces of the (100) surface silicon substrate and by surfaces equivalent to the (111) surfaces as its wall surfaces“, par [0064]) extending outwardly from a center line thereof.
With regard to claims 8 and 18, Uchida does not disclose that the cavity extending portion communicates with the path member.
However, figure 3a of Piechosinski discloses that the cavity extending portion (sidewall of cavity 8 that flairs outwards) communicates with the path member 9.	Therefore, it would have been obvious to one of ordinary skill in the art to form the substrate 12 of Uchida with the cavities as taught in Piechosinski in order to provide an acoustic volume thus allowing movement of the membrane in response to an acoustic stimulus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             2/26/2021